UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-33303 TARGA RESOURCES PARTNERS LP (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 65-1295427 (I.R.S. Employer Identification No.) 1000 Louisiana, Suite4300, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713)584-1000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act) Yes oNoþ There were 46,212,231 Common Units and 943,108 General Partner Units outstanding as of August1, 2009. TABLE OF CONTENTS PARTI— FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets as of June 30, 2009 and December31, 2008 4 Consolidated Statements of Operations for the three and six months ended June30, 2009 and 2008 5 Consolidated Statements of Comprehensive Income (Loss) for the three and six months ended June 30, 2009 and 2008 6 Consolidated Statement of Changes in Partners’ Capital for the six months ended June 30, 2009 and 2008 7 Consolidated Statements of Cash Flows for the six months ended June 30, 2009 and 2008 8 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 39 PARTII— OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Submission of Matters to a Vote of Security Holders 41 Item 5. Other Information 41 Item 6. Exhibits 42 SIGNATURES 44 1 TABLE OF CONTENTS As generally used in the energy industry and in this Quarterly Report on Form 10-Q (“Quarterly Report”), the identified terms have the following meanings: Bbl Barrels BBtu Billion British thermal units Btu British thermal units, a measure of heating value /d Per day gal Gallons MBbl Thousand barrels MMBtu Million British thermal units MMcf Million cubic feet NGL(s) Natural gas liquid(s) Price Index Definitions IF-CGT Inside FERC Gas Market Report, Columbia Gulf Transmission, Louisiana IF-HSC Inside FERC Gas Market Report, Houston Ship Channel/Beaumont, Texas IF-NGPL MC Inside FERC Gas Market Report, Natural Gas Pipeline, Mid-Continent IF-Waha Inside FERC Gas Market Report, West Texas Waha NY-HH NYMEX, Henry Hub Natural Gas NY-WTI NYMEX, West Texas Intermediate Crude Oil OPIS-MB Oil Price Information Service, Mont Belvieu, Texas As used in this Quarterly Report, unless the context otherwise requires, “we,” “us”, “our,” the “Partnership” and similar terms refer to Targa Resources Partners LP, together with its consolidated subsidiaries. Cautionary Statement About Forward-Looking Statements Our reports, filings and other public announcements may from time to time contain statements that do not directly or exclusively relate to historical facts. Such statements are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. You can typically identify forward-looking statements by the use of forward-looking words, such as “may,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “potential,” “plan,” “forecast” and other similar words. All statements that are not statements of historical facts, including statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements. These forward-looking statements reflect our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors, many of which are outside our control. Important factors that could cause actual results to differ materially from the expectations expressed or implied in the forward-looking statements include known and unknown risks. These risks and uncertainties, many of which are beyond our control, include, but are not limited to the risks set forth in “Item 1A. Risk Factors” as well as the following: · our ability to access the debt and equity markets, which will depend on general market conditions and the credit ratings for our debt obligations; · the amount of collateral required to be posted from time to time in our transactions; · our success in risk management activities, including the use of derivative financial instruments to hedge commodity and interest rate risks; · the level of creditworthiness of counterparties to transactions; 2 TABLE OF CONTENTS · changes in laws and regulations, particularly with regard to taxes, safety and protection of the environment; · the timing and extent of changes in natural gas, natural gas liquids and other commodity prices, interest rates and demand for our services; · weather and other natural phenomena; · industry changes, including the impact of consolidations and changes in competition; · our ability to obtain necessary licenses, permits and other approvals; · the level and success of natural gas drilling around our assets and our success in connecting natural gas supplies to our gathering and processing systems and NGL supplies to our logistics and marketing facilities; · our ability to grow through acquisitions or internal growth projects and the successful integration and future performance of such assets; · general economic, market and business conditions; and · the risks described elsewhere in this Quarterly Report on Form 10-Q and our Annual Report on Form 10-K for the year ended December 31, 2008 (the “Annual Report”). Although we believe that the assumptions underlying our forward-looking statements are reasonable, any of the assumptions could be inaccurate, and, therefore, we cannot assure you that the forward-looking statements included in this Quarterly Report will prove to be accurate. Some of these and other risks and uncertainties that could cause actual results to differ materially from such forward-looking statements are more fully described under the heading Risk Factors in this Quarterly Report and our Annual Report. Except as may be required by applicable law, we undertake no obligation to publicly update or advise of any change in any forward-looking statement, whether as a result of new information, future events or otherwise. 3 TABLE OF CONTENTS PARTI— FINANCIAL INFORMATION Item 1.Financial Statements TARGA RESOURCES PARTNERS LP CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (In thousands) ASSETS Current assets: Cash and cash equivalents $ $ Receivables from third parties Receivables from affiliated companies Inventory Assets from risk management activities Other current assets Total current assets Property, plant and equipment, at cost Accumulated depreciation ) ) Property, plant and equipment, net Long-term assets from risk management activities Other assets Total assets $ $ LIABILITIES AND PARTNERS' CAPITAL Current liabilities: Accounts payable $ $ Accrued liabilities Liabilities from risk management activities Total current liabilities Long-term debt Long term liabilities from risk management activities Deferred income taxes Other long-term liabilities Commitments and contingencies (see Note 11) Partners' capital: Common unitholders (46,212,231 and 34,652,000 units issued and outstanding as ofJune 30, 2009 and December 31, 2008) Subordinated unitholders (11,528,231 units issued and outstanding as of December 31, 2008) - ) General partner (943,108 and 942,455 units issued and outstanding as of June 30, 2009 and December 31, 2008) Accumulated other comprehensive income Total partners' capital Total liabilities and partners' capital $ $ See notes to consolidated financial statements 4 TABLE OF CONTENTS TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June 30, Six Months
